Case 2:20-cv-05726-ODW-PVC Document 41 Filed 03/25/21 Page 1 of 9 Page ID #:382




 1                                                                                   O
 2
 3
 4
 5
 6
 7
 8                      United States District Court
 9                      Central District of California
10
11   SAMANTHA SHAFER,                          Case No. 2:20-cv-05726-ODW (PVCx)
12                     Plaintiff,
13         v.                                  ORDER GRANTING IN PART
                                               MOTION FOR CONDITIONAL
14   RED TIE, LLC dba RED TIE                  CERTIFICATION OF
     GENTLEMEN’S CLUB; MIKE                    COLLECTIVE ACTION AND
15
     MUDARIS, an individual; DOE               ISSUANCE OF NOTICE [22], AND
16   MANAGERS 1–3; and DOES 4–100,             GRANTING IN PART MOTION
17   inclusive,                                FOR LEAVE TO AMEND
                                               COMPLAINT [30]
18
                       Defendants.
19
20                                   I. INTRODUCTION
21         Plaintiff Samantha Shafer filed this putative collective action against
22   Defendants Red Tie LLC and Mike Mudaris for allegedly violating several provisions
23   of the Fair Labor Standards Act (“FLSA”) by misclassifying workers like herself as
24   independent contractors, failing to pay minimum and overtime wages, and
25   implementing illegal practices regarding the taking and sharing of tips. (Compl.
26   ¶¶ 100–40, ECF No. 1.) Since the Complaint was filed, three individuals have opted
27   in as additional Plaintiffs: Ida Hurley on August 30, 2020; Aeja Hurt on
28   September 27, 2020; and Alexis Jackson on October 13, 2020.      (Hurley Consent
Case 2:20-cv-05726-ODW-PVC Document 41 Filed 03/25/21 Page 2 of 9 Page ID #:383




 1   Form, ECF No. 19-1; Hurt Consent Form, ECF No. 20–1; Jackson Consent Form,
 2   ECF No. 21-1.)
 3         Now, Shafer, Hurley, Hurt, and Jackson (“Plaintiffs”) move for conditional
 4   certification of this case as a collective action under 29 U.S.C. § 216(b) and
 5   permission to issue notice of this action to dancers who have performed at
 6   Defendants’ establishment in the past three years. (Mot. Cond. Cert. & Issuance of
 7   Not. (“Mot. Cond. Cert.”), ECF No. 22.) The Motion for Conditional Certification is
 8   fully briefed. (See Mot. Cond. Cert.; Opp’n Cond. Cert., ECF No. 24; Reply Cond.
 9   Cert., ECF No. 28.)
10         Plaintiffs also move for leave to file a First Amended Complaint (1) joining
11   Ingrid Goulding and Bob Simoni as defendants, and (2) adding the opt-in Plaintiffs’
12   names to the case caption. (Mot. Leave Am. Compl. (“Mot. Leave”), ECF. No. 30.)
13   The Motion for Leave is also fully briefed. (Mot. Leave; Opp’n Leave, ECF No. 31;
14   Reply Leave, ECF No. 32.)
15         After carefully considering the papers filed in connection with the Motions, the
16   Court deemed the matters appropriate for decision without oral argument. Fed. R.
17   Civ. P. 78; C.D. Cal. L.R. 7-15.     For the following reasons, both Motions are
18   GRANTED in part.
19                                    II. BACKGROUND
20         Defendants “operate an adult-oriented entertainment facility.” (Compl. ¶ 27.)
21   In July 2018, Shafer began working as a dancer at Defendants’ club. (Id. ¶ 30.)
22   Shafer alleges that Defendants misclassified her as an independent contractor and
23   failed to pay hourly wages, minimum wages, or overtime. (See id. ¶¶ 100–14.)
24   Instead, she was compensated only through tips, which she was required to share with
25   managers, disk jockeys, and bouncers. (See id. ¶¶ 44–45, 115–40). Shafer alleges
26   Defendants exercised control over her work by setting her schedule, setting cover
27   charges and VIP prices, and establishing rules regarding dances, music, and costumes.
28




                                               2
Case 2:20-cv-05726-ODW-PVC Document 41 Filed 03/25/21 Page 3 of 9 Page ID #:384




 1   (See id. ¶¶ 35–43.) Defendants allegedly mistreated other dancers in the same ways.
 2   (See id. ¶ 62; Decl. of Ida Hurley ¶¶ 10–21, ECF No. 22-1.)
 3         Now before the Court are Plaintiffs’ two Motions.           The Court addresses
 4   Shafer’s Motion for Leave first, before turning to Shafer’s Motion for Conditional
 5   Certification.
 6                         III.     MOTION FOR LEAVE TO AMEND
 7         As mentioned above, Hurley, Hurt, and Jackson opted into this lawsuit after the
 8   Complaint was filed. When Plaintiffs subsequently filed their Motion for Conditional
 9   Certification, they added Hurley, Hurt, and Jackson’s names to the case caption. (See
10   Mot. Cond. Cert.) Defendants objected to the change in caption as improper. (Opp’n
11   Cond. Cert. 1–4.) Then, Plaintiffs filed their Motion for Leave, seeking permission to
12   (1) add Hurley, Hurt, and Jackson to the case caption; (2) change any reference to
13   “Plaintiff” in the Complaint to be plural (i.e., “Plaintiffs”); and (3) join Goulding and
14   Simoni as defendants.        (See Mot. Leave 4.)   Notably, with respect to Plaintiffs’
15   Motion for Leave, Defendants oppose only the request to amend the case caption.
16   (Opp’n Leave 1.)
17         Federal Rule of Civil Procedure (“Rule”) 15 provides that leave to amend a
18   pleading shall be liberally granted, but such leave is not automatic. In re W. States
19   Wholesale Nat. Gas Antitrust Litig., 715 F.3d 716, 738 (9th Cir. 2013). “[T]he grant
20   or denial of an opportunity to amend is within the discretion of the District Court.”
21   Foman v. Davis, 371 U.S. 178, 182 (1962). “There is very little case law regarding
22   the legal standard for amending a caption, and no federal or local rule governs caption
23   amendments.” Hoemke v. Macy's W. Stores LLC, No. CV-20-01317-PHX-DWL,
24   2020 WL 5229194, at *1 (D. Ariz. Sept. 2, 2020). However, “the caption of an action
25   is only the handle to identify it,” and it does not ordinarily govern the content of the
26   action. Hoffman v. Halden, 268 F.2d 280, 303 (9th Cir. 1959), overruled on other
27   grounds by Cohen v. Norris, 300 F.2d 24 (9th Cir. 1962). “In the absence of authority
28   to the contrary, it appears that whether to amend a case caption is within the Court’s




                                                 3
Case 2:20-cv-05726-ODW-PVC Document 41 Filed 03/25/21 Page 4 of 9 Page ID #:385




 1   discretion and should be based on factors such as promoting clarity and avoiding
 2   confusion.” Hoemke, 2020 WL 5229194, at *1.
 3         Here, Defendants argue that amending the case caption would cause issues
 4   because “[t]here are significant differences between the named plaintiff and the ‘opt-
 5   in’ plaintiffs in a [FLSA action].” (Opp’n Leave 2.) However, the FLSA does not
 6   distinguish between opt-in plaintiffs and original plaintiffs. See Campbell v. City of
 7   Los Angeles, 903 F.3d 1090, 1105 (9th Cir. 2018) (“[T]he result of joining the
 8   collective is the same status in relation to the claims of the lawsuit as that held by the
 9   original named plaintiffs.” (internal quotation marks and alterations omitted)).
10         Nevertheless, this does not mean the caption must be amended. Local Rule 11-
11   3.8(d), upon which Plaintiffs rely, requires only that all parties be named in the
12   caption of an initial pleading. See C.D. Cal. L.R. 11-38(d) (“In all documents, after
13   the initial pleadings, the names of the first-named party only on each side shall
14   appear.”). The Court sees no reason to amend the caption now. Furthermore, to the
15   extent the parties believe the caption has any effect on their rights or obligations,
16   particularly with respect to class decertification, they are mistaken. Hurley, Hurt, and
17   Jackson properly joined the action by filing consent forms, and all three may be
18   dismissed if circumstances dictate. See Campbell, 903 F.3d at 1109 (“The employer
19   can move [later] for ‘decertification’ of the collective action for failure to satisfy the
20   ‘similarly situated’ requirement in light of the evidence produced to that point.”).
21         Defendants do not object to any other proposed amendment.               (Opp’n to
22   Leave 1.)   Thus, for the reasons covered above, Plaintiffs’ Motion for Leave is
23   GRANTED in part. (ECF No. 22.) Plaintiffs may file a First Amended Complaint
24   with the proposed changes, but the caption shall remain unchanged.
25                 IV.   MOTION FOR CONDITIONAL CERTIFICATION
26         Next, Plaintiffs move for conditional certification as a collective action and
27   allowance of notice to putative collective members.            (See Mot. Cond. Cert.)
28   Specifically, Plaintiffs seek to issue notice to all “dancers who have performed at the




                                                 4
Case 2:20-cv-05726-ODW-PVC Document 41 Filed 03/25/21 Page 5 of 9 Page ID #:386




 1   defendants’ club Red Tie in the past three years.” (See Prop. Cond. Cert. Order, ECF
 2   No. 22–5.)
 3         A “collective action” brought under the FLSA is “fundamentally different”
 4   from a class action under Rule 23. Genesis Healthcare Corp. v. Symczyk, 569 U.S.
 5   66, 66 (2013). “[U]nlike in the Rule 23 context, the district court in a collective action
 6   plays no . . . gatekeeping role.” Campbell, 903 F.3d at 1101. Rather, in a collective
 7   action under the FLSA, district courts analyze the question of “certification” in a two-
 8   stage process. See id. at 1109.
 9         In the first stage (which the Court now performs) “[p]reliminary
10   certification . . . refers to the dissemination of notice to putative collective members,
11   conditioned on a preliminary determination that the collective as defined in the
12   complaint satisfies the ‘similarly situated’ requirement of [§] 216(b).” Id. (citing
13   Symczyk, 569 U.S. at 75). Parties are similarly situated when “they share a similar
14   issue of law or fact material to the disposition of their FLSA claims.” Senne v.
15   Kansas City Royals Baseball Corp., 934 F.3d 918, 948 (9th Cir. 2019). “At this early
16   stage of litigation, the district court’s analysis is typically focused on a review of the
17   pleadings but may sometimes be supplemented by declarations or limited other
18   evidence.” Campbell, 903 F.3d at 1109. “The level of consideration is lenient.” Id.
19   (internal quotation marks omitted). “The sole consequence of a successful motion for
20   preliminary certification [of a collective action brought under the FLSA] is the
21   sending of court-approved written notice to workers who may wish to join the
22   litigation as individuals.” Id. at 1101 (internal quotation marks omitted).
23         Here, Defendants do not oppose preliminary certification and agree that notice
24   may be issued, but they assert thirteen objections to Plaintiffs’ proposed notice. (See
25   Opp’n Cond. Cert. 1.) Defendants contend that: (1) notice should not be sent to any
26   dancer who signed an arbitration agreement; (2) notice should not be sent to any
27   dancer who worked after January 2019; (3) there is no reason for equitable tolling;
28   (4) Defendants should be given more than ten days to produce a list of putative




                                                 5
Case 2:20-cv-05726-ODW-PVC Document 41 Filed 03/25/21 Page 6 of 9 Page ID #:387




 1   collective members; (5) the opt-in period should be sixty days, not ninety days;
 2   (6) Defendants should not be required to post notice on their website; and (7) notice
 3   should be dispatched by an independent third party so that Plaintiffs’ counsel cannot
 4   use the information to solicit putative collective members. Defendants also contend
 5   the notice should advise putative collective members that (8) they may not be eligible
 6   if they signed arbitration agreements; (9) joining the action may require engaging in
 7   discovery; (10) joining the action may result in the obligation for legal costs; (11) they
 8   cannot recover if they received paychecks with deductions beginning in January 2019;
 9   (12) they have the option of retaining their own lawyer; and (13) they have no
10   obligation to join the action.     (Id. at 4–8.)   The Court briefly addresses these
11   objections below.
12         1.     Notice to Dancers Who Signed Arbitration Agreements
13         Defendants contend it would be a waste of time to send notice to any dancer
14   who signed an arbitration agreement. (Id. 4–5.) But “[g]enerally, the fact that a
15   FLSA plaintiff has signed an arbitration agreement will not preclude preliminary
16   certification of a collective action.” Ortega v. Spearmint Rhino Cos. Worldwide, Inc.,
17   No. EDCV 17-206 JGB (KKx), 2019 WL 2871156, at *5 (C.D. Cal. May 15, 2019).
18   Rather, courts in the Ninth Circuit “have granted conditional certification providing
19   notice to potential collective members and deferred the merits-based question of
20   whether the arbitration agreements are valid and enforceable to the second stage.”
21   Cuevas v. ConAm Mgmt. Corp., No. 18cv1189-GPC(LL), 2019 WL 5320544, at *4
22   (S.D. Cal. Oct. 21, 2019) (citing cases). Similarly, here, notice shall not be withheld
23   from dancers who signed arbitration agreements.
24         2.     Notice to Dancers Who Worked after January 2019
25         Defendants submit declaration testimony that they “began paying [the] dancers
26   with pay stubs and itemized deductions during January 2019, when the California
27   Supreme Court issued its Dynamex decision.” (Decl. of Mike Mudaris ¶ 2, ECF
28   No. 24.) Defendants suggest that because they began using pay stubs and tracking




                                                 6
Case 2:20-cv-05726-ODW-PVC Document 41 Filed 03/25/21 Page 7 of 9 Page ID #:388




 1   wages and deductions in January 2019, dancers who only worked after January 2019
 2   “have no claims, and any claims they may have are not similar to any claims of any
 3   claims of a dancer who worked prior to that date.” (Opp’n Cond. Cert. 6.) However,
 4   Defendants’ one-sentence, self-serving declaration testimony does not eviscerate any
 5   possibility that a dancer who worked for Defendants after January 2019 may have
 6   claims similar to those dancers who worked before January 2019. For instance, such
 7   dancers may share similar claims relating to the forced sharing of tips. (See Reply
 8   Cond. Cert. 7.) Accordingly, at this early stage of litigation, notice shall not be
 9   withheld from dancers who worked only after January 2019.
10         3.     Equitable Tolling
11         “The FLSA’s limitation period can be equitably tolled.” Delara v. Diamond
12   Resorts Int’l Mktg., Inc., No. 2:19-cv-00022-APG-NJK, 2020 WL 2085957, at *7 (D.
13   Nev. Apr. 30, 2020) (citing Partlow v. Jewish Orphans’ Home of So. Cal., 645 F.2d
14   757, 760–61 (9th Cir. 1981), abrogated on other grounds by Hoffmann-La Roche Inc.
15   v. Sperling, 493 U.S. 165, 167 n.1 (1989)) (tolling the statute of limitations based on
16   “the period of time it took for the court to rule on the motion for certification of a
17   collective action”).    Here, the Court took Plaintiffs’ Motion for Conditional
18   Certification under submission on November 18, 2020, and the parties have waited
19   patiently for a decision while the Court has worked through an overladen docket. The
20   Court recognizes that “potential opt-in plaintiffs could be unfairly prejudiced by the
21   court’s delay in resolving the motion.” Delara, 2020 WL 2085957, at *7 (internal
22   quotation marks omitted); see also Lew v. Countrywide Fin. Corp., No. C-08-1993-
23   SC, 2009 WL 1384975, at *3 (N.D. Cal. Feb. 24, 2009) (“The Court will not penalize
24   the Plaintiff or other members of the putative classes for its own docket-management
25   determinations.”). Thus, the limitation period shall be tolled from December 18, 2020
26   (thirty days after the Court took Plaintiffs’ Motion under submission), until notice is
27   finally approved. If a plaintiff opts in before such final approval, the tolling period for
28   that plaintiff shall be from December 18, 2020 until the date on which that plaintiff




                                                  7
Case 2:20-cv-05726-ODW-PVC Document 41 Filed 03/25/21 Page 8 of 9 Page ID #:389




 1   files a written consent form. Tolling shall not apply to Plaintiffs who opted in before
 2   December 18, 2020.
 3         That said, Plaintiffs also seek to toll the statute of limitations for the duration of
 4   the notice period. (Mot. Cond. Cert. 14–17; Prop. Cond. Cert. Order 2.) Defendants
 5   correctly argue that Plaintiffs fail to support this request. (Opp’n Cond. Cert. 6.) In
 6   fact, Plaintiffs acknowledge that the applicable statute of limitations under the FLSA
 7   “continues to run for each putative plaintiff until he or she files a consent form opting
 8   into the collective.” (Mot. Cond. Cert. 14 (citing 29 U.S.C. § 256).)        Accordingly,
 9   the limitations period shall not be tolled during the notice period.
10         4.      Right to Retain Independent Counsel
11         Defendants contend the notice should advise putative collective members of
12   their right to obtain counsel who are not Plaintiffs’ counsel. (Opp’n Cond. Cert. 7
13   (citing Santinac v. Worldwide Labor Support of Ill., Inc., 107 F. Supp. 3d 610, 618
14   (S.D. Miss. 2015)).) Plaintiffs do not address this objection in their Reply, and the
15   Court agrees it would be reasonable and appropriate to include this information.
16   Accordingly, notice shall advise putative collective members of their right to retain
17   counsel of their own choosing.
18         5.      Defendants’ Other Objections
19         The remainder of Defendants’ objections to the proposed notice are either
20   unsupported by any legal authority, deemed unnecessary by the Court, or both. (See
21   Reply 7–14 (replying to each of Defendants’ remaining objections with applicable
22   case law).)    The Court notes, however, that certain other aspects of Plaintiffs’
23   proposed order appear equally unsupported or necessary to effect proper notice to the
24   putative collective members, even though Defendants do not appear to object to them.
25   The Court need not tediously elaborate on every minute aspect of Plaintiffs’ proposed
26   notice and order. Rather, the Court revises certain provisions in Plaintiffs’ proposed
27   order (in addition to the items already covered above) as follows:
28




                                                  8
Case 2:20-cv-05726-ODW-PVC Document 41 Filed 03/25/21 Page 9 of 9 Page ID #:390




 1       Defendants shall provide Plaintiffs with a list of putative collective members
 2          within fourteen (14) days of this Order, including their names, last-known
 3          mailing addresses, email addresses, and dates they worked for Defendants;
 4       Upon the Court’s final approval of a notice and consent form, Plaintiffs shall
 5          issue notice to putative collective members via email and United States Mail;
 6       Plaintiffs are authorized to send one (1) identical reminder notice via email and
 7          United States Mail after the expiration of forty-five (45) days from the date on
 8          which the initial notice and consent form are sent;
 9       Within ten (10) days of the Court’s final approval of the notice and consent
10          form, Defendants shall conspicuously post the notice and consent form on their
11          website and in each dressing room at Defendants’ business; and
12       The notice period shall span a total of ninety (90) days.
13   (Cf. Prop. Cond. Cert. Order.)
14                                    VI.     CONCLUSION
15          To recap, Plaintiffs’ Motion for Leave is GRANTED in part. (ECF No. 30.)
16   Plaintiffs shall file their First Amended Complaint as proposed, no later than
17   March 31, 2021. The caption shall not reflect any changes to the parties that occurred
18   after the initial case filing.
19          Plaintiffs’ Motion for Conditional Certification is also GRANTED in part.
20   (ECF No. 22.) The parties are ORDERED to submit a mutually agreeable notice and
21   consent for final approval, consistent with the Court’s rulings above, within twenty-
22   one (21) days of the date of this Order.
23
24          IT IS SO ORDERED.
25
26          March 25, 2021
27                                          ____________________________________
28                                                   OTIS D. WRIGHT, II
                                             UNITED STATES DISTRICT JUDGE



                                                  9
